Citation Nr: 0726218	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-22 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a jaw 
injury (claimed as a jaw condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied the benefits sought 
on appeal.

In March 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.

The issue of entitlement to service connection for residuals 
of a jaw injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hearing loss was not demonstrated in service, and a 
sensorienural hearing loss was not compensably disabling 
within one year of separation from service.

2.  There is no medical evidence of a causal link between the 
veteran's current tinnitus and any incident of service.




CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated in service, 
and a sensorienural hearing loss may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
June 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for the disabilities on appeal.  Since, 
however, the preponderance of the evidence is against the 
claims adjudicated on the merits, any questions as to the 
disability ratings and effective dates to be assigned are 
moot. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of hearing loss.  There is no 
evidence in the veteran's service medical or personnel 
records that he was wounded in service.  A December 1965 pre-
induction physical showed pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
0
LEFT
5
-5
-10
-
-60

In October 1967, the veteran was kicked in the right side of 
the jaw during a game of football.  He reported sharp pain in 
the right mandible and molar pain.  He was not hospitalized.  
X-rays showed no mandibular fracture; the veteran was given 
pain medication.

The veteran's April 1968 separation examination showed normal 
clinical evaluation of the ears.  The hearing test showed his 
whispered voice studies were 15/15 bilaterally.

The veteran's service records show that while assigned to the 
First Engineer Battalion his primary duty was supply man.

At a January 2004 audiology examination conducted by Renee A. 
Llorente, M.A., CCC-A, the veteran reported that 30 years 
prior he had an injury on the left side of his head.  He 
reported intermittent left sided tinnitus.  Tympanometry 
revealed normal compliance and middle ear pressure, with 
ipsilateral and contralateral acoustic reflexes elicited.  
Pure tone air and bone conduction testing revealed hearing 
sensitivity was essentially within normal limits at 250 
through 3000 Hertz.  There was a mild high frequency 
sensorineural hearing loss above 3000 Hertz with thresholds 
poorer in the left ear.  Speech audiometry supported the pure 
tone results with speech reception thresholds of 15 decibels 
in the right ear and 20 decibels in the left ear.  
Discrimination testing presented at 50 decibels yielded 
scores of 100 percent in each ear.

At his March 2007 Travel Board hearing, the veteran testified 
that although he was in basic warehousing he was placed in a 
line company with the combat engineers when he was in 
Vietnam.  He later went back to headquarters where he would 
go out with a couple of trucks and pick up supplies.  He 
testified he was exposed to loud noises while with the 
engineers to include artillery, incoming rounds, and 
helicopter noise.  The veteran testified that he was wounded 
while in Vietnam.

The veteran reported experiencing ringing in his ears and 
hearing loss while in Vietnam.  He indicated that he had 
constant ringing in his ears at the time of service 
separation.  He stated that the hearing loss had increased 
over the prior 15 years.  The veteran testified that a 
private audiologist indicated that the injury to his right 
mandible caused his hearing loss and tinnitus.  

Criteria and analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for hearing loss.

Service medical records are negative for complaints, 
treatment, or diagnosis of hearing loss and tinnitus.  
Although the veteran was treated for an injury to his right 
mandible while in service, there is no service or postservice 
medical evidence showing that either hearing loss or tinnitus 
is due to any in-service injury.  Service medical records do 
not show that the veteran sustained a concussion or was 
knocked unconscious.  

Presumptive service connection is not warranted because there 
is no evidence showing compensably disabling manifestations 
of hearing loss within one year of discharge from active 
duty.  The veteran's discharge date was 1968 and the first 
competent, i.e., medical evidence presented as to any 
complaints of hearing loss or tinnitus dates from 2004.  As 
such, there was a considerable length of time between the 
veteran's separation from service and his diagnosis of a 
hearing loss and tinnitus.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  Given length of time between the veteran's 
separation from military service and his treatment for his 
hearing loss and tinnitus, the record is against finding a 
continuity of objectively verifiable symptomatology.  38 
C.F.R. § 3.303(d). 

There is no medical evidence of a nexus between the veteran's 
hearing loss and tinnitus and his period of active duty 
service.  The medical evidence of record is against finding a 
basis to grant service connection for hearing loss and 
tinnitus.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also carefully considered the appellant's 
testimony, and his belief that his disorders are related to 
service.  The Board finds, however, that the appellant is not 
trained in the field of audiology, and hence, he is not 
competent to offer a medical opinion that requires 
specialized knowledge and training.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Service medical records show that the veteran was 
accidentally kicked in the right mandible while playing 
football.  Postservice records include an April 2005 opinion 
from a private dental surgeon who opined that the appellant 
reported temporal mandibular joint (TMJ) pain for which his 
in-service injury could have been a factor.  While a VA 
physician's assistant opined in April 2005 that there was no 
evidence of any residual jaw disorder, given the credentials 
of the private dental surgeon, the Board concludes that the 
veteran should be examined by a VA dental surgeon.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA dental examination to be conducted by 
a doctor of dental surgery.  It is 
imperative that the claims file be made 
available to the dental surgeon for 
review in connection with the 
examination.  All indicated special 
studies and tests should be accomplished.  
Following the examination the dental 
surgeon must opine whether it is at least 
as likely as not that any current jaw 
disorder, to include TMJ pain syndrome, 
is etiologically related to the 
appellant's period of service, to include 
the in-service injury to the right 
mandible.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  The RO should insure that VA has 
complied with all requirements of the 
Veterans Claims Act of 2000.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


